[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM ON MOTION TO REPOEN JUDGMENT
The motion to reopen the judgment based on alleged fraud is denied since under 49-15 a final judgment of foreclosure cannot be opened after title has vested in any encumbrancer. Bank of Stamford v. Alaimo, 31 Conn. App. 1, 8. While fraud may be grounds for collateral attack in an independent action in equity, it cannot be used to reopen the judgment after title has passed. Merry-Go-Round Enterprises, Inc. v. Molnar, 10 Conn. App. 160, 162 n.
ROBERT A. FULLER, JUDGE